THE EXCHEQUER VARIABLE ANNUITY A FLEXIBLE PREMIUM DEFERRED COMBINATION FIXED AND VARIABLE ANNUITY CONTRACT issued by Security Life of Denver Insurance Company and its Security Life Separate Account A1 Supplement Dated December 2, 2011 This supplement updates and amends certain information contained in your prospectus dated May 1, 1998, and subsequent supplements thereto. Please read it carefully and keep it with your prospectus for future reference. NOTICE OF AN UPCOMING PORTFOLIO MERGER The Board of Trustees of ING Investors Trust has approved a proposed Portfolio merger. Subject to shareholder approval, effective after the close of business on or about January 21, 2011 (the “Merger Effective Date”), the following Disappearing Portfolio will merge into and become part of the following Surviving Portfolio. Disappearing Portfolio Surviving Portfolio ING BlackRock Large Cap Value Portfolio (Class I) ING T. Rowe Price Equity Income Portfolio (Class I) IMPORTANT INFORMATION REGARDING THE
